Citation Nr: 0205756	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  98-17 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1971 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. There is no competent medical evidence showing a 
relationship between the veteran's current low back pain and 
back disability and his period of service.  


CONCLUSION OF LAW

The veteran's low back pain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this case, the Board notified the veteran of the 
opportunity to submit additional evidence in a letter dated 
in May 2002.  Further, a Supplemental Statement of the Case 
(SSOC) with pertinent law and regulations was provided in May 
2001, which also includes reference to the VCAA and the 
attendant requirements.  Additionally, in March 1999, a 
search for Army Hospital records was conducted per the 
veteran's representative's request, although no records were 
located.  The veteran was offered an opportunity for a 
hearing and canceled the same in a notice dated in March 
1999.  Development efforts have been ongoing since December 
1996 in an attempt to obtain pertinent clinical records 
associated with the veteran's service connection claim.  It 
appears that all obtainable records are of record and that 
nothing further can be done at this point to complete the 
veteran's file.  Thus, it is the Board's belief that present 
review of the claim will not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Factual Background

The veteran's service medical records are sparse.  An entry 
examination dated in December 1970 reveals no pertinent 
notations, complaints, or findings otherwise.  On the report 
of medical history at the time of separation in May 1971, the 
veteran answered in the negative when asked if he had had 
back trouble of any sort.  A separation examination dated in 
May 1971 is equally negative for any relevant findings or 
notations.  

The veteran filed his initial claim for compensation benefits 
in November 1996.   He indicated that he was treated for back 
trouble at Fort Hood in 1970.  He cited postservice treatment 
at VA facilities in 1984 and 1987.  

VA outpatient records extending from 1987 to 1999 are of 
record.  In a VA medical certificate dated in September 1987, 
the veteran reported a history of low back pain with onset 
eight years prior.  He reported that he had fallen off of a 
platform two years ago and experienced tingling down his left 
leg.  The diagnosis was low back pain.  In an undated record, 
but close in time to the 1987 record, the veteran reported 
that he had multiple back surgeries and that he had recently 
reinjured his back when lifting.  The diagnosis again was low 
back pain with evidence of degenerative joint disease.  
Records dated in 1988 reveal the same diagnosis and 
recitation of prior lower back pain.  

A VA medical certificate dated in December 1996 discloses the 
same diagnosis of low back pain.  VA outpatient records dated 
in March to May 1997 reveal chronic low back pain and 
degenerative disc disease of the lumbar area.  In the March 
1997 record, it is noted that the veteran had lower back 
surgery ten years earlier related to a fall.  

VA x-ray studies in June and October 1997 reveal degenerative 
changes of the lower lumbar spine.  A Magnetic Resonance 
Imaging (MRI) was conducted in December 1997, which disclosed 
a diagnosis of status post laminectomy at the L4 region.  VA 
outpatient records dated from January to June 1998 report a 
history of back surgery and chronic lower back pain.  In a 
January 1998 record, it is noted that the veteran fell off a 
cliff 10 years earlier and was in a plaster cast for his 
back.  

A letter dated in March 1999 from the Department of the Army 
reveals that no further records were located for the veteran.  

II. Pertinent Law and Regulations 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Board's duty 
to explain its findings and conclusion is heightened in cases 
where service records are missing or destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).


III. Analysis

The veteran alleges that he was treated in service for a 
lower back injury and continues to experience residual 
difficulties with his back.  The Board notes initially that 
while there are some service medical records associated with 
the claims folder, the record is incomplete.  The RO 
undertook efforts to locate pertinent records, but to no 
avail.  In a notice dated in March 1999, the Department of 
the Army noted that there were no records available under the 
veteran's Social Security number.  Further, the RO requested 
from the veteran on several occasions any clinical records in 
support of his claim.  Nonetheless, other than the records 
noted herein, the veteran has not provided documents 
otherwise.  The veteran is reminded here that if a veteran 
wishes help with his claim, he cannot merely wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran's service connection claim necessarily fails for 
a lack of evidence to correlate current low back pain with 
his period of active service.  The evidence shows that the 
clinical evaluation of his spine was normal at the time of 
separation from service.  The clinical records associated 
with his claims folder clearly document current diagnosis of 
low back pain and post-surgical symptoms many years after 
service, but there are no records that link post-service back 
disability to the veteran's service.  In fact, the available 
records clearly reflect a recorded history of postservice 
back injury.  The absence of evidence relating to service, 
that is, treatment records that show current disability 
coincident with the veteran's period of service result in a 
denied claim.  Further, as noted herein, the service medical 
records are bare; however, in spite of repeated efforts to 
obtain complete records, there has been nothing forthcoming 
and the veteran has not proffered his assistance in this 
regard.  

Additionally, while the Board does not dispute that the 
veteran was treated in service for lower back disability, a 
conclusion that his postservice back disability is related to 
his service injury requires competent medical evidence.  As a 
lay person, his statements are not considered competent 
evidence for service connection purposes.  See supra 
Grottveit v. Brown, 5 Vet. App. 91, 93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494.  Furthermore, the veteran 
dates the onset of his low back pain in approximately 1979, 
per a recitation noted herein in the September 1987 VA 
medical record.  If such were the case, the veteran still has 
not provided objective evidence of inservice incurrence of 
lower back disability, in that 1979 is eight years post-
separation from service.  Therefore, in spite of his 
contentions, his claim still fails.  

Therefore, the Board must deny the veteran's service 
connection claim for low back pain.  Essentially, the 
evidence of record preponderates against a finding that his 
current lower back disease relates in anyway to his period of 
service.  Accordingly, the Board finds that the evidence is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Service connection for low back pain is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

